Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 7/27/2021. Claims 1-2 and 4-21 are pending in the case. Claims 1, 15, and 21 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubone et al. (US 2016/0193920 A1, hereinafter Tsubone) in view of (JP2015-253705, KOMATSU LTD.) and Hokkanen et al. (US 2017/0344221 A1, hereinafter Hokkanen).

As to independent claim 1, Tsubone teaches a working machine, comprising:

 working machine means pivotally connected to the working machine structure (boom 6 and bucket 8), and
	an operator compartment  provided at the working machine structure and provided with control means adapted to allow an operator to control a position of the working machine means (The cab 4 is provided to a front portion of the upper structure 3.  A display 38 and an operation device 25 (described later) are disposed in the cab 4 (see FIG. 3)” paragraph 0041, Fig. 1), 
wherein the working machine further comprises:
an image projection arrangement for projecting an image for the working machine means facing the operator compartment (“the operator can see a virtual image 70 produced by superimposing a real image displayed on the real image display unit 40 on a view in front of the cab 4 visible through the combiner 42.  The display 38 thus functions as a so-called head-up display allowing an image to be directly 
inserted in an operator's field of view” paragraph 0074), wherein the projected image comprises information for the operator to control the working machine (FIG. 6 shows an example of a guide image displayed on a display in the construction machine. 
FIG. 7 shows another example of the guide image displayed on the display in the construction machine, paragraph 0083-0087).
Tsubone does not appear to expressly teach an image projection arrangement for projecting an image at a surface of the working machine means facing the operator compartment.
displays the plurality of work support information 91 to 94 at a position higher than the cutting edge 7 A of the bucket 7” paragraph 0059, Fig. 4-7)
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsubone to comprise an image projection arrangement for projecting an image at a surface of the working machine means facing the operator compartment. One would have been motivated to make such a combination to allow the operator to easily recognize the displayed information related to a particular working machine means.
Tsubone and Komatsu do not appear to expressly teach wherein the image projection arrangement further comprises a control unit being adapted to adjust a position of the image projected at the surface of the working machine means based on an expected position of the operator when the operator is positioned at the operator compartment and a current position of the working machine means.
Hokkanen teaches wherein the image projection arrangement further comprises a control unit being adapted to adjust a position of the image projected at the surface of the working machine means based on an expected position of the operator when the operator is positioned at the operator compartment and a current position of the working machine means (“the device can be used a portable head up display providing the operator of the earth-moving machine with near eye augmented reality including images of both the physical world and virtual objects over the field of view of the operator. The 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsubone and Komatsu to comprise such that the working machine to further comprise: wherein the image projection arrangement further comprises a control unit being adapted to adjust a position of the image projected at the surface of the working machine means based on an expected position of the operator when the operator is positioned at the operator compartment and a current position of the working machine means. One would have been motivated to make such a combination to improve the readability of the perspective views of the image from the operator’s present position.

As to dependent claim 2, Tsubone teaches the working machine according to claim 1, Tsubone further teaches wherein the image projection arrangement comprises a laser projector (Tsubone paragraph 0071, Fig. 4 and 5, “a projector”).

As to dependent claim 4, Tsubone teaches the working machine according to claim 1, Tsubone further teaches wherein the control unit is adapted to receive information indicative of the current position of the working machine means (“sensors 16 to 18 serve to detect position information of the blade edge P of the bucket 8 of the working equipment 2” paragraph 0055).

claim 5, Tsubone teaches the working machine according to claim 1, Tsubone does not appear to expressly teach wherein the control unit is further adapted to receive information indicative of a head position of the operator and to control the position of the image projected at the surface of the working machine means based on the head position.
Hokkannen teaches wherein the control unit is further adapted to receive information indicative of a head position of the operator and to control the position of the image projected at the surface of the working machine means based on the head position (“the device can be used a portable head up display providing the operator of the earth-moving machine with near eye augmented reality including images of both the physical world and virtual objects over the field of view of the operator. The system may monitor movement of the operators head and may align virtual information to the physical world on the basis of the head movements” paragraph 0022).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsubone to comprise wherein the control unit is further adapted to receive information indicative of a head position of the operator and to control the position of the image projected at the surface of the working machine means based on the head position. One would have been motivated to make such a combination to improve the readability of the perspective views of the image from the operator’s present position.

As to dependent claim 6,   Tsubone teaches the working machine according to claim 1, wherein the working machine means comprises at least one of an implement 

As to dependent claim 7,    Tsubone teaches the working machine according to claim 1, wherein the working machine means comprises a bucket (bucket 8).

As to dependent claim 8,     Tsubone teaches the working machine according to claim 1, Tsubone further teaches wherein the working machine is at least one of an excavator, a wheel loader, a dozer, a grader and a backhoe loader (“The construction machine may be any one of various construction machines with working equipment different from the hydraulic excavator 100, such as a bulldozer, a wheel loader and a motor grader” paragraph 0147).

As to dependent claim 9,     Tsubone teaches the working machine according to claim 1, wherein the projected image comprises information for the operator to control the working machine means (FIG. 6 shows an example of a guide image displayed on a display in the construction machine).

As to dependent claim 10,     Tsubone teaches the working machine according to claim 1, Tsubone further teaches wherein the projected image comprises information for positioning of the working machine means (For example,  Fig. 6 shows operation-support information 82 for positioning of the bucket 8).

As to dependent claim 11,     Tsubone teaches the working machine according to claim 1, Tsubone further teaches wherein the projected image comprises information for informing the operator of a parameter relating to the operation of the working machine (Fig. 6 and 7 show parameter relating to the operation of the working machine).

As to dependent claim 12,   Tsubone teaches the working machine according to claim 7, Tsubone further teaches wherein the projected image comprises information relating to at least one of a desired and a maximum filling level of the bucket (“a triangular mark indicating a target movement position (level)” paragraph 0089).

As to dependent claim 13,   Tsubone teaches the working machine according to claim 1, Tsubone further teaches wherein the projected image is adapted based on operator repositioning of the working machine means (Fig. 6 and Fig. 7 show before and after the operator repositioning the bucket 8).

As to dependent claim 14,     Tsubone teaches the working machine according to claim 1, Tsubone further teaches wherein the projected image comprises at least one of lines and symbols (Fig. 6-7 display symbols).

Claim 15-20 reflect a method for assisting an operator of a working machine embodying the limitations of claim 1, 5, 10, 13-14, and 12 therefore the claims are rejected under similar rationale.

Claim 21 reflects a computer program embodying the limitations of claim 15 therefore the claims is rejected under similar rationale.

Response to Arguments
Applicants’ prior art arguments have been fully considered but they are not persuasive.
Applicants argues that “Tsubone and Komastsu do not teach “image projection arrangement” for “projecting an image at the surface of the working machine means” which is “pivotally connected” (page 7 last paragraph) because the projected image is not visible on the working machine means itself (page 8 first paragraph).  Examiner respectfully disagrees.  Tsubone explicitly teaches, “the working equipment 2 includes the bucket 8, but may alternatively include a tilt bucket.  With the tilt bucket, which includes a bucket tilt cylinder, can be tilted right and left, a slope or a level ground can be formed or graded as desired even when the hydraulic excavator works in a hilly area.  Further, the tilt bucket is capable of performing surface compaction using a bottom plate (Tsubone paragraph ) “The bucket 8 is swingably attached to a distal end of the arm 7 with a bucket pin 15.” (Tsubone Paragraph 0145). 
Regarding the “image projection arrangement” argument, Examiner notes that the claims do not require the projected images to be visible on the working machine means itself, i.e. on the physical working machine means because claim 1 recites an image projection arrangement for projecting an image at a surface of the working machine means facing the operator compartment, wherein the projected image comprises information for the operator to control the working machine (i.e. images 302, 306,312,314 superimposed on the projected working machine means image surface). Examiner also notes that, Komatsu (JP2015-253705, KOMATSU LTD.) is cited for teaching displaying an image at a surface of the working machine means (“plurality of work support information items 91 to 94 is visually recognized around the bucket 7. Preferably, the display control unit 43 displays the plurality of work support information 91 to 94 at a position higher than the cutting edge 7 A of the bucket 7” paragraph 0059, Fig. 4-7 (see claim 1 rejection).
Although the applicants arguments have been shown/explained to be not persuasive, examiner notes that the applicants appear to be requiring a more specific method for the image projection arrangement, i.e. is the surface of the working machine means an image of the working machine means or the actual working machine means viewed by the operator?, and suggests that should a more specific method is required those specific should be further clarified or included in all independent claims language to help expedite the prosecution for this application.

Conclusion
The prior art made of record by applicants and not relied upon is considered pertinent to applicant's disclosure. Alig US 20150315765 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
ny inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171